                            Case 5:19-cv-07701-SVK Document 20 Filed 06/01/20 Page 1 of 3



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Melinda S. Riechert, Bar No. 65504
                     2   Miranda M. Rowley, Bar No. 328173
                         1400 Page Mill Road
                     3   Palo Alto, CA 94304
                         Tel:    +1.650.843.4000
                     4   Fax:    +1.650.843.4001
                         melinda.riechert@morganlewis.com
                     5   miranda.rowley@morganlewis.com

                     6   Attorneys for Defendant
                         ePlus Technology, inc.
                     7   incorrectly sued as EPLUS, INC.

                     8   Neama Rahmani (State Bar No. 223819)
                         Ronald L. Zambrano (State Bar No. 255613)
                     9      ron@westcoasttriallawyers.com
                         WEST COAST EMPLOYMENT LAWYERS, APLC
                    10
                         350 South Grand Avenue, Suite 3325
                    11   Los Angeles, California 90071
                         Telephone: (213) 927-3700
                    12   Facsimile: (213) 927-3701
                         efilings@westcoasttriallawyers.com
                    13

                    14   Attorneys for Plaintiff
                         PAUL GAVIN
                    15

                    16                                   UNITED STATES DISTRICT COURT
                    17                                NORTHERN DISTRICT OF CALIFORNIA
                    18

                    19    PAUL GAVIN,                                     Case No. 5:19-cv-07701-SVK
                    20                             Plaintiff,             JOINT STIPULATION
                                                                          CONTINUING TRIAL AND
                    21                   vs.                              RELATED DEADLINES AND
                                                                          [PROPOSED] ORDER
                    22    EPLUS, INC., a Virginia Corporation, and        AS MODIFIED BY THE COURT
                          DOES 1 through 250, inclusive,
                    23                                                    Courtroom:    6, 4th Floor
                                                   Defendants.            Mag. Judge:   Hon. Susan van Keulen
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SILICON VALLEY                                                                         Case No. 5:19-cv-07701-SVK
       DB2/ 39032044.2    JOINT STIPULATION CONTINUING TRIAL AND RELATED DEADLINES; [PROPOSED] ORDER AS
                          MODIFIED
                              Case 5:19-cv-07701-SVK Document 20 Filed 06/01/20 Page 2 of 3



                     1           Plaintiff Paul Gavin (“Plaintiff”), and Defendant ePlus Technology, inc. (“Defendant”)

                     2   (together the “Parties”), by and through their respective counsel of record, hereby stipulate as

                     3   follows:

                     4           WHEREAS, Plaintiff filed the Complaint in this action on October 2, 2019;

                     5           WHEREAS, on February 25, 2020, the Court issued a scheduling order in this action, setting

                     6   the following dates in this case:

                     7              1. Expert Witness List due: May 29, 2020

                     8              2. Rebuttal Expert Disclosures due: June 19, 2020

                     9              3. Case Management Statement due: June 23, 2020

                    10              4. Further Case Management Conference: June 30, 2020 10:00 a.m.

                    11              5. Close of Expert Discovery: July 31, 2020

                    12              6. Close of Fact Discovery: July 31, 2020

                    13              7. Dispositive Motion filing deadline: August 18, 2020

                    14              8. Motion Hearing: September 22, 2020 10:00 a.m.

                    15              9. Final Pretrial Conference: November 5, 2020 at 9:30 a.m.

                    16              10. Jury Trial: November 16, 2020 at 9:00 a.m.

                    17           WHEREAS, on May 26, 2020 the Parties agreed that in light of the COVID-19 pandemic

                    18   that the trial, and all related dates should be continued for three months.

                    19           THEREFORE, IT IS HEREBY STIPULATED THAT:

                    20              1.      Expert Witness List due is due by July 29, 2020;

                    21              2.      Rebuttal Expert Disclosures are due by September 18, 2020;

                    22              3.      Close of Expert and Fact Discovery will be on October 30, 2020;

                    23              4.      Mediation deadline is October 31, 2020;

                    24              5.      Case Management Statement is due November 3, 2020;

                    25              6.      Further Case Management Conference will take place on November 10,
                                            2020 at 9:30 a.m.;
                    26
                                    7.      Dispositive Motions must be filed by November 18, 2020;
                    27
                                    8.      Motion Hearing will take place on January 12, 2021 at 10:00 a.m.;
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                        9.      Final Pretrial Conference will take place February 25, 2021 at 9:30 a.m.; and
 ATTORNEYS AT LAW
  SILICON VALLEY                                                           2                      Case No. 5:19-cv-07701-SVK
            DB2/ 39032044.2   JOINT STIPULATION CONTINUING TRIAL AND RELATED DEADLINES; [PROPOSED] ORDER AS
                              MODIFIED
                            Case 5:19-cv-07701-SVK Document 20 Filed 06/01/20 Page 3 of 3



                     1              9.    Jury Trial will commence on March 15, 2021 at 9:00 a.m.

                     2              IT IS SO STIPULATED.

                     3
                           Dated: May 27, 2020                            MORGAN, LEWIS & BOCKIUS LLP
                     4

                     5
                                                                          By /s/ Melina S. Riechert
                     6                                                        Melinda S. Riechert
                                                                              Miranda M. Rowley
                     7                                                        Attorneys for Defendant
                                                                              ePlus Technology, inc.
                     8

                     9     Dated: May 27, 2020                            WEST COAST EMPLOYMENT
                    10                                                    LAWYERS, APLC

                    11

                    12                                                    By /s/ Ronald L. Zambrano
                                                                             Ronald L. Zambrano, Esq.
                    13                                                       Attorney for Plaintiff
                                                                             PAUL GAVIN
                    14

                    15
                                                        [PROPOSED] ORDER
                    16
                                 IT IS SO ORDERED.
                    17

                    18

                    19             June 1, 2020
                           Dated: _____________________                      __________________________________
                    20                                                       HON. SUSAN VAN KEULEN

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SILICON VALLEY                                                      3                     Case No. 5:19-cv-07701-SVK
                             JOINT STIPULATION CONTINUING TRIAL AND RELATED DEADLINES; [PROPOSED] ORDER AS
         DB2/ 39032044.2
                             MODIFIED
